Citation Nr: 9916800	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  91-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to August 22, 1994 for arthritis of the left knee.  

2.  Entitlement to an evaluation in excess of 30 percent 
subsequent to October 1, 1995, for residual left knee 
arthroplasty.  

3.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel
INTRODUCTION

The veteran separated from service in February 1976 following 
twenty-two years, three months, and twenty-two days of active 
duty.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1989 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  This matter was remanded to the RO in 
July 1991 and March 1997 for additional development. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained by the RO.

2.  Prior to August 22, 1994, the veteran's service-connected 
arthritis of the left knee was principally manifested by 
complaints of pain, joint effusion, minimal tenderness, 
limitation of extension to 5 degrees, limitation of flexion 
to 95 degrees, mild to moderate degenerative joint disease, 
and crepitus without evidence of instability or ankylosis.  

3.  After October 1, 1995, the veteran's service-connected 
residual left knee arthroplasty is principally manifested by 
complaints of pain, limitation of extension to 10 degrees, 
limitation of flexion to 110 degrees, strength of 4+/5 in the 
extensor hallucis longus and tibialis posterior and 5/5 in 
the remainder of the left lower extremity, without evidence 
of chronic residuals consisting of severe painful motion or 
weakness of the affected extremity.  

4.  The veteran's arthritis of the right knee is principally 
manifested by complaints of pain, limitation of extension to 
10 degrees, limitation of flexion to 95 degrees, mild to 
moderate degenerative joint disease, crepitus, tenderness to 
palpation, and slight instability.     

5.  The bilateral knee disabilities have not rendered the 
veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for arthritis of the left knee, prior to August 22, 
1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5258 (1998).  

2.  The criteria for a disability evaluation in excess of 30 
percent for residual left knee arthroplasty, after October 1, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (1998).  

3.  The criteria for a disability evaluation in excess of 20 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This matter was remanded to the RO in July 1991 and 
March 1997 for additional development.  The Board is 
satisfied that all relevant facts have been properly 
developed.  

The veteran was afforded VA examinations in November 1991, 
April 1993, and September 1997.  Treatment records were 
obtained.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.326 (1998).  


Factual Background

Service connection for anterior compartment syndrome, 
bilateral, of the knees was established by an RO rating 
determination in May 1976.  A 10 percent disability 
evaluation was assigned effective March 1, 1976.  The basis 
of the award was service medical records which showed that 
the veteran had a five year history of complaints of leg 
pain.  The VA examination confirmed a diagnosis of bilateral 
anterior tibial compartment syndrome. 

An October 1981 rating decision characterized the service-
connected left knee disability as patello-femoral arthritis 
of the left knee and a 10 percent evaluation was assigned 
effective March 1, 1976.  The service-connected right knee 
disability was characterized as patello-femoral arthritis of 
the right knee and a 10 percent disability evaluation was 
assigned effective March 19, 1980.  An April 1984 rating 
decision assigned a 10 percent disability evaluation to the 
patello-femoral arthritis of the right knee effective March 
1, 1976.  

In March 1989, the veteran filed a claim for an increased 
evaluation for his service-connected bilateral knee 
disabilities.  

A May 1989 rating decision denied entitlement to an increased 
evaluation for the service-connected right and left knee 
disabilities.  The veteran filed a timely appeal with respect 
to this decision.

An August 1989 treatment record indicates that the veteran 
was treated for gout.  VA treatment records, dated in 
December 1990, indicate that the veteran had swelling of left 
knee.  

A February 1991 treatment record reveals that the veteran had 
persistent effusion in the left knee and minimal tenderness.  
The left knee was aspirated.  VA treatment records, dated in 
March 1991 and August 1991, indicate that the veteran was 
treated for gout, degenerative joint disease, and effusion of 
the left knee.  

In July 1991, the Board remanded this matter to the RO for 
additional development. 

A November 1991 VA examination report reveals that the 
veteran reported that his knees ached.  Sometimes, he 
developed fluid in the knees.  Examination revealed no 
stigmata of arthritis of the knees.  There was no swelling, 
deformity, or redness.  Passive range of motion testing 
caused no grating or grinding.  Range of motion of the right 
knee lacked 10 degrees of full extension.  Flexion was to 140 
degrees.  The left knee lacked 5 degrees of full extension; 
flexion was to 140 degrees.  Drawer's sign and Lachman's sign 
were negative bilaterally.  There was no lateral instability 
of either knee.  The impression was arthritis by history.  X-
ray examination revealed mild degenerative joint changes in 
both knees, more in the left knee.  Left knee joint effusion 
was noted. 

A February 1993 VA orthopedic clinic record reveals that the 
veteran had bilateral moderate degenerative joint disease.  
There was no instability.  There was patellofemoral crepitus.  
Range of motion was 5 degrees to 95 degrees.  

An April 1993 VA examination report reveals that the veteran 
reported having intermittent pain and swelling of both knees 
since service.  His current complaint was bilateral knee 
pain, the left knee worse than the right.  The pain was 
aggravated by stair climbing and prolonged weight bearing and 
walking.  In the right knee, the veteran had some pain and he 
complained that his knee gave out on him.  After prolonged 
sitting, when the veteran stood up, both knees were painful.  
The veteran stated that his knee progressively worsened over 
the last few years to the point where he had night pain and 
difficulty sleeping.  The veteran took anti-arthritic 
medications.  He had been aspirated several times and had two 
cortisone injections in the left knee.  

Upon examination of the left knee, the veteran had a range of 
motion from zero to 120 degrees with tenderness to palpation 
over the medical joint line.  McMurray's test was negative 
for click, but it was a painful maneuver for his 
anteromedially and posteromedially on the left knee.  He had 
mild effusion of the left knee.  There was positive patellar 
crepitus with range of motion.  The patellar grind test was 
positive.  Clinically, his left knee was in a varus 
deformity.  Examination of the right knee revealed a range of 
motion from zero to 130 degrees of flexion.  He had 
tenderness to palpation over the joint line in the medial 
aspect.  There was mild effusion of the right knee.  There 
was positive patellar crepitus and positive patellar grind 
test.  Clinically, the right knee was in varus.  X-ray 
examination revealed minimal bilateral degenerative 
arthritis.  The diagnosis was bilateral knee degenerative 
arthritis.    

VA treatment records, dated from February 1993 to July 1993, 
reveal that the veteran had complaints of knee pain; there 
was bilateral chronic knee effusion.

A May 1993 VA X-ray examination of the knees revealed minimal 
degenerative arthritic changes of both knees, more on the 
left, with marked narrowing of the medial knee joint space.  
A May 1993 treatment record indicates that there was a large 
amount of effusion of the knees.  

A July 1993 treatment record indicates that the veteran had a 
progressive increase in pain in both knees, the left greater 
than the right.  It was noted that the veteran was still able 
to ambulate a half of a mile with mild to moderate pain; the 
pain was severe at times.  He had great difficulty climbing 
steps.   Both knees had moderate effusion.  Range of motion 
was 5 degrees to 125 degrees, bilaterally.  The knees were 
stable.  There was a varus deformity of both knees.  Drawer's 
sign was negative.  The impression was bilateral degenerative 
joint disease of the knees.  The veteran was unable to take 
non-steroidal anti-inflammatory drugs due to a kidney 
disorder. 

A November 1993 treatment record indicates that the veteran 
was using Tylenol for the degenerative joint disease pain.

A February 1994 treatment record reveals that the veteran 
stated that his knees were still quite painful.  He stated 
that pain and swelling worsened with activity.  If he limited 
his activity, "things" were more manageable.  The veteran 
tried taking Tylenol but he had no relief.  Examination 
revealed bilateral knee effusion.  There was no warmth on the 
left and some warmth in the right knee.  X-ray examination 
revealed obvious bilateral degenerative joint disease.  

A May 1994 treatment record indicates that the veteran had 
long standing bilateral knee pain, the left was greater than 
the right.  Examination revealed no erythema or warmth.  
There was obvious effusion and full range of motion.  The 
impression was degenerative joint disease secondary to 
longstanding gout.  

A May 1994 Magnetic Resonance Imaging (MRI) revealed that 
there was large joint effusion with irregular diffuse 
thickening of the synovium suggestive of synovial 
inflammation related to arthritis, a complex tear of 
moderately degenerated posterior horn of the medial meniscus, 
mild degeneration of the anterior horn of the medial meniscus 
and anterior and posterior horn of the lateral meniscus, and 
medial collateral ligament distended by large joint effusion.  
The MRI of the right knee revealed moderate joint effusion 
with irregular diffuse thickening of the synovium which was 
suggestive of synovial inflammation related to arthritis and 
a horizontal tear of the posterior horn of the medial 
meniscus extending to the inferior articular surface.  

A July 1994 treatment record by Dr. A.G. reveals that the 
veteran complained of pain in both knees, primarily on the 
left.  His knee strained periodically.  The pain was 
described as constant and severe.  The veteran had one 
injection in each knee without help.  He had a moderate limp 
and he used a cane for long walks.  The veteran was able to 
walk two or three blocks.  He negotiated stairs with 
difficulty.  

The veteran had some arthroscopic surgery in the right knee 
in 1979.  Examination revealed effusion in the left knee.  
Range of motion was zero to 120 degrees with a varus knee to 
a mild extent.  

A July 1994 X-ray of the left knee revealed degenerative 
changes in the left knee. 

In August 1994, the veteran underwent a left total knee 
arthroplasty.   

An August 1994 X-ray examination of the lower extremities 
revealed very early changes of osteoarthritis in the medial 
compartments of both knees.  Otherwise, the lower extremities 
were normal.  There was redemonstration of a mild narrowing 
of the medial compartments of each knee with minimal 
osteophyte formation.  

A November 1994 rating decision assigned a 100 percent 
evaluation to the left knee disability, which was 
characterized as a left knee replacement, effective August 
22, 1994.  A 30 percent evaluation was assigned to the left 
knee replacement effective October 1, 1995.  

A February 1995 treatment record indicates that the veteran 
reported having pain on and off in the right knee.  

A May 1995 treatment record reveals that the veteran 
complained of constant right knee pain.  Examination revealed 
range of motion from zero degrees to 125 degrees.  The knee 
was stable with varus and valgus.  Lachman's sign was 
negative.  There was patellofemoral crepitus.  The impression 
was degenerative joint disease of the right knee.   

A September 1995 treatment record indicates that the veteran 
complained of left knee pain and stiffness. It was noted that 
the right knee was stable.  Examination revealed no edema, 
effusion, or swelling.  There was crepitus with the motion of 
the right knee.  

A November 1995 VA treatment record indicates that the 
veteran complained of left and right knee pain.  Examination 
revealed medial right joint line pain.  There was near full 
range of motion.  The left knee was stable with great range 
of motion.  

A November 1996 VA X-ray examination of the left knee 
revealed that there was a total knee replacement.  The 
findings suggested joint effusion with a loose body 
demonstrated in the suprapatellar pouch region and also an 
irregular small calcification in the suprapatellar tendon.  
There was no acute bone pathology demonstrated.   

A January 1997 treatment record reveals that the veteran's 
left knee was well healed with good motion.  It was noted 
that there was crepitus of the right knee with pain on 
motion.  

In March 1997, the Board remanded this matter to the RO for 
additional development.  

An April 1997 VA treatment record indicates that the veteran 
was doing well and he walked short distances.  His left knee 
was painful with long distances. 

In a May 1997 statement, the veteran stated that he generally 
only experienced severe pain in both knees after walking 
longer distances, such as a lap around the track.  He 
indicated that during the past twelve months, the pain in 
both knees had become severe enough to cause him to limp 
every time he walked, including short distances.  

A September 1997 VA examination report reveals that the 
veteran reported that his left knee symptoms of pain and 
instability improved; he continued to complain of knee 
stiffness.  The veteran reported that he had increasing right 
knee pain.  He felt this was secondary to his altered gait 
due to his chronic left knee problems.  He reported that he 
had increased fatigability and was unable to stand or 
ambulate for a long distances without increased pain, 
particularly in the right knee.  He was also unable to climb 
stairs without significant pain.  


The veteran denied having significant incoordination, but 
stated that his legs felt weak.  His subjective complaints 
were bilateral knee pain with associated weakness and 
fatigability.  

Upon examination, there was no evidence of asymmetric 
atrophy.  He ambulated with a mild limp.  The veteran had 
4+/5 strength, bilaterally, with extensor hallucis longus and 
tibialis posterior.  Strength was 5/5 throughout the 
remainder of bilateral lower extremities.  There was a 2+ 
palpable right knee effusion on examination.  There was no 
effusion on the left knee.  There was no gross deformity of 
either knee.  There was a well-healed longitudinal scar over 
the left knee.  The left knee was stable to valgus and varus 
stress testing.  He had a 1+ positive anterior drawer's test.  

Examination of the right knee revealed 1+ bilateral varus and 
valgus instability and 2+ anterior instability.  Active and 
passive range of motion of the left knee was 5 degrees, 
extension, to 110 degrees, flexion.  Active range of motion 
of the right knee was 5 degrees, extension, to 125 degrees, 
flexion.  Passive range of motion of the right knee was zero 
degrees, extension, to 130 degrees, flexion.  X-ray 
examination of the left knee showed a prosthesis in place 
with no significant loosening or other pathology.  X-ray 
examination of the right knee revealed moderate degenerative 
changes with irregular calcifications.  

The diagnosis, in pertinent part, was moderate degenerative 
arthritis of the right knee and status post left total knee 
arthroplasty secondary to severe degenerative changes.  The 
examiner concluded that the veteran's right knee arthritis 
was predisposed by overuse secondary to the longstanding 
service-connected left knee pathology. The examiner indicated 
that increased use of the right lower extremity as well as an 
altered gait exacerbated his degenerative changes.   


A May 1998 rating decision assigned a 20 percent evaluation 
under Diagnostic Code 5010 and 5258 to the service-connected 
left knee arthritis effective February 22, 1991.  The 100 
percent disability evaluation was continued effective August 
22, 1994.  The 30 percent disability evaluation was assigned 
to the residual left knee arthroplasty (formerly left knee 
arthritis) under Diagnostic Code 5055 effective October 1, 
1995.  The RO assigned a 10 percent disability evaluation for 
the residual right knee instability, under Diagnostic Code 
5257 effective September 15, 1997.  

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  In 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. Part 4, § 
4.40 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (1998).


The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. § 
4.6 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field stations submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Entitlement to a Disability Evaluation in 
excess of 20 percent for Arthritis of the 
Left Knee Prior to August 22, 1994.  

The RO assigned a 20 percent disability evaluation to the 
veteran's arthritis of the left knee, by analogy, under the 
provisions of Diagnostic Code 5258.  Under Diagnostic Code 
5258, a 20 percent evaluation is assigned for semilunar or 
dislocated cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (1998).  

The medical evidence, dated from 1991 to 1994, reveals that 
the veteran had frequent episodes of pain and effusion of the 
left knee.  The left knee effusion was described as mild to 
moderate.  The medical evidence further shows that the 
veteran had minimal tenderness, slight limitation of motion, 
crepitus, and mild to moderate degenerative joint disease of 
the left knee.  Consequently, the Board finds that the 20 
percent evaluation under Diagnostic Code 5258 is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (1998).  The 
Board notes that a disability evaluation in excess of 20 
percent is not available under this diagnostic code.    


As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5258, is not predicated on 
loss of range of motion, §§ 4.40, 4.45,and 4.59 with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's service-connected arthritis of the left knee 
may also be rated under the provisions of Diagnostic Code 
5010, arthritis due to trauma, substantiated by X-ray 
findings, since X-ray findings, dated in 1991, 1993, and 
1994, revealed mild degenerative joint changes in the left 
knee.  Traumatic arthritis, substantiated by x-ray findings, 
is rated under Diagnostic Code 5003, degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, rate as below:  With 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is awarded.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, limitation 
of flexion of the knee to 60 degrees warrants a 
noncompensable evaluation, limitation of flexion to 45 
degrees will result in the assignment of a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  Under Diagnostic Code 5261, limitation of 
extension of the knee to 5 degrees warrants a noncompensable 
evaluation, limitation of extension of the knee to 10 degrees 
warrants a 10 percent evaluation, limitation of extension to 
15 degrees warrants a 20 percent evaluation and limitation of 
extension to 20 degrees warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  Id.

38 C.F.R. § 4.71, Plate II (1998) provides that full 
extension and flexion of the knee is zero degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II. 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for 
disability evaluations in excess of 20 percent for arthritis 
of the left knee under Diagnostic Codes 5260 or 5261.  The 
medical evidence demonstrates that from 1991 to 1994, flexion 
of the left knee ranged from 95 degrees to 140 degrees.  
Extension of the left knee was limited to 5 degrees.  Thus, 
the Board concludes that a rating in excess of 20 percent for 
arthritis of the left knee, prior to August 22, 1994, under 
Diagnostic Codes 5260 or 5261 is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left knee joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In this case, however, the evidence does not show that prior 
to August 22, 1994, the veteran exhibited weakness, 
instability, atrophy, fasciculation, or other signs of 
disability of the left knee greater than the impairment 
recognized by a 20 percent evaluation prior to August 22, 
1994.  Although the veteran exhibits pain on motion of the 
left knee, the evidence shows that he had nearly full range 
of motion of the left knee joint for the time period in 
question, and the Board finds that the 20 percent rating 
contemplates this pain on motion and functional loss of the 
left knee.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, or 4.59 do not provide a basis for a disability 
evaluation in excess of 20 percent under Diagnostic Codes 
5260 or 5261.     

The veteran's service-connected left knee arthritis may also 
be rated under Diagnostic Code 5257, impairment of the knee, 
recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation is 
warranted for slight impairment of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  A 20 percent evaluation is 
warranted for moderate impairment and a 30 percent evaluation 
is warranted for severe impairment.  Id.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 5257.  The medical evidence, dated from 1989 
to 1994, shows that there was no instability or subluxation 
of the left knee.  The November 1991 VA examination report 
indicates that there was no lateral instability of the left 
knee.  Drawer's sign and Lachman's sign were negative.  VA 
treatment records dated in 1993 reveal that there was no 
instability of the left knee.  

The Board further points out that the medical evidence, dated 
from 1991 to 1994, does not establish that the veteran had 
severe impairment of the left knee.  The X-ray examination 
reports characterized the degenerative joint disease of the 
left knee as mild to moderate.  The range of motion of the 
left knee was only slightly limited.  Range of motion of the 
left knee was zero to 5 degrees on extension and 95 to 140 
degrees on flexion.  There was evidence of mild to moderate 
knee effusion and patellofemoral crepitus with motion.  

Overall, the Board finds the symptomatology approximates the 
criteria for moderate impairment of the knee under Diagnostic 
Code 5257, when consideration is given to the extent of the 
orthopedic symptoms.  Thus, the Board finds that a 20 percent 
disability rating is appropriate for the arthritis of the 
left knee, prior to August 22, 1994, under Diagnostic Code 
5257, and a disability rating in excess of 20 percent is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40, 4.45,and 4.59 with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's claim must also be viewed in light of 
VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-97) and 
VAOPGCPREC 9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. 
Prec. Op. 23-97, the VA General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned.  In G.C. Prec. Op. 9-98, General Counsel stated if 
a veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59. 

In this case, the medical evidence demonstrates that from 
1991 to 1994, flexion of the left knee ranged from 95 degrees 
to 140 degrees.  Extension of the left knee was limited to 5 
degrees.  The Board finds that the veteran has a limitation 
of motion of the left knee which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5261. 

The medical evidence of record further shows that the veteran 
has arthritis of the left knee.  However, there are no 
objective findings of instability of the left knee.  
Consequently, separate evaluations under Diagnostic Code 5257 
and Diagnostic Codes 5260 or 5261 or 38 C.F.R. § 4.59 are not 
warranted.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the knee.  
Consequently, Diagnostic Code 5256 is not for application.  A 
disability evaluation in excess of 20 percent is not 
available under Diagnostic Code 5259, removal of semilunar 
cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1998).  There is also no evidence of malunion or nonunion of 
the tibia and fibula.  Thus, Diagnostic Code 5262 for 
impairment of the tibia and fibula is not for application in 
this case.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a disability rating in excess of 20 percent, 
prior to August 22, 1994, for arthritis of the left knee.  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating. 

In summary, a disability evaluation in excess of 20 percent 
for arthritis of the left knee, prior to August 22, 1994, is 
not warranted for the reasons described above. 


Entitlement to an Increased Evaluation 
for Residual Left Knee arthroplasty after 
October 1, 1995.

The RO assigned a 30 percent disability evaluation to the 
veteran's residual left knee arthroplasty (formerly arthritis 
of the left knee) after October 1, 1995 under the provisions 
of Diagnostic Code 5055, knee replacement (prosthesis), since 
the evidence shows that the veteran underwent a left total 
knee arthroplasty in August 1994.  

Under Diagnostic Code 5055, a 100 percent evaluation is 
warranted for prosthetic replacement of knee joint for 1 year 
following implantation of prosthesis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  A 60 percent evaluation is warranted 
for prosthetic replacement of the knee joint with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Id.  Prosthetic replacement of the 
knee joint with intermediate degrees of residual weakness, 
pain or limitation of motion is rated by analogy under 
Diagnostic Codes 5256, 5261, or 5262.  Id.  The minimum 
rating for prosthetic replacement of the knee is 30 percent.  
Id.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 30 percent under 
Diagnostic Code 5055.  The medical evidence, dated after 
October 1, 1995, reveals that the veteran's left knee was 
well-healed with good range of motion.  A November 1995 VA 
treatment record indicates that the veteran's left knee was 
stable with "great" range of motion.  Treatment records, 
dated in April 1997 and May 1997, reveal that the veteran 
reported experiencing left knee pain when walking long 
distances.  

Upon VA examination in September 1997, the veteran reported 
that his left knee symptoms improved after the 1994 total 
knee arthroplasty, but he continued to have knee stiffness.  
He stated that he had increased fatigability and was unable 
to stand or ambulate for long distances without increased 
pain.  

Examination revealed no evidence of asymmetric atrophy.  The 
veteran ambulated with a mild limp.  The veteran had 4+/5 
strength, bilaterally, with extensor hallucis longus and 
tibialis posterior.  Strength is 5/5 throughout the remainder 
of bilateral lower extremities.  There was no effusion or 
gross deformity of the left knee.  The left knee was stable 
to valgus and varus stress testing.  He had a 1+ positive 
anterior drawer's test.  Active and passive range of motion 
of the left knee was 5 degrees, extension, to 110 degrees, 
flexion.  X-ray examination of the left knee showed a 
prosthesis in place with no significant loosening or other 
pathology.  

There is no evidence of chronic residuals consisting of 
severe painful motion or weakness in the left knee.  Thus, 
the Board finds that a 30 percent disability evaluation is 
appropriate under Diagnostic Code 5055 and a disability 
rating in excess of 30 percent is not warranted.  Diagnostic 
Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055.   
 
As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5055, is not predicated on 
loss of range of motion, §§ 4.40, 4.45,and 4.59 with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 
indicate that prosthetic replacement of the left knee joint 
with intermediate degrees of residual weakness, pain or 
limitation of motion may be rated, by analogy, under 
Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

The medical evidence of record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 30 percent for the service-connected 
residual left knee arthroplasty under Diagnostic Code 5256, 
ankylosis of the knee.  Under this diagnostic code, a 60 
percent evaluation is assigned for extremely unfavorable 
ankylosis, in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).  A 50 percent 
evaluation is assigned for ankylosis of the knee in flexion 
between 20 degrees and 45 degrees.  Id.  A 40 percent 
evaluation is warranted for ankylosis of the knee in flexion 
between 10 degrees and 20 degrees.  Id.  A 30 percent 
evaluation is assigned for ankylosis of the knee in a 
favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees.  Id.  

The medical evidence of record indicates that the range of 
motion of the veteran's left knee was 5 degrees, on 
extension, to 110 degrees, on flexion.  There is no medical 
evidence of ankylosis.  Consequently, a disability evaluation 
in excess of 30 percent is not warranted under Diagnostic 
Code 5256.  

The medical evidence of record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 30 percent for the left knee 
replacement under Diagnostic Code 5261, limitation of 
extension.  As noted above, upon VA examination in September 
1997, extension of the left knee was limited to 5 degrees.  
There is no evidence that extension of the left knee was 
limited to 30 degrees or greater, which is needed for a 
disability evaluation in excess of 30 percent under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261.   

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca, supra.  In this case, 
however, the evidence does not show that after October 1, 
1995, the veteran exhibited weakness, atrophy, fasciculation, 
or other signs of disability of the left knee greater than 
the impairment recognized by the 30 percent evaluation.  The 
medical evidence of record shows that the veteran's left knee 
symptoms improved after the August 1994 arthroplasty.  

The veteran reported having left leg weakness.  However, upon 
VA examination in September 1997, there was no evidence of 
atrophy.  Strength in the extensor hallucis longus and 
tibialis posterior was 4+/5; Strength throughout the 
remainder of bilateral lower extremities was 5/5.  The 
veteran reported having increased pain when ambulating long 
distances.  The Board finds that the 30 percent evaluation 
contemplates this impairment and 38 C.F.R. §§ 4.40, 4.45, or 
4.59 do not provide a basis for a higher evaluation under 
Diagnostic Code 5261.     


The Board also finds that a disability evaluation in excess 
of 30 percent is not warranted under Diagnostic Code 5262, 
since there is no medical evidence of impairment to the tibia 
and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  As 
noted above, the September 1997 VA X-ray findings of the left 
knee showed a prosthesis in place with no significant 
loosening or other pathology.  

Disability evaluations in excess of 30 percent are not 
available under Diagnostic Code 5257, impairment of the knee; 
Diagnostic Code 5258, semilunar cartilage; Diagnostic Code 
5259, removal of semilunar cartilage; Diagnostic Code 5260, 
limitation of flexion of the leg; or Diagnostic Code 5263, 
genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, and 5263 (1998).  

The Board finds that a separate disability evaluation is not 
warranted pursuant to G.C. Prec. Op. 23-97 and G.C. Prec. Op. 
9-98.  In this case, the treatment records dated after 
October 1, 1995, reflect findings of limitation of extension 
of the left knee to 5 degrees, which meets the criteria for a 
zero percent evaluation under Diagnostic Code 5261.  However, 
there are no findings of left knee instability.  
Consequently, an additional disability evaluation is not 
warranted pursuant to G.C. Prec. Op. 23-97 or 9-98. 

In this case, the veteran's service-connected arthritis of 
the left knee is rated under Diagnostic Code 5258, not under 
Diagnostic Code 5257.  Furthermore, as discussed above, there 
are no objective findings of lateral instability of the left 
knee.  Consequently, separate evaluations under Diagnostic 
Code 5257 and Diagnostic Codes 5260 or 5261 or 38 C.F.R. 
§ 4.59 are not warranted.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998); Esteban v. Brown, 6 Vet. App. 259 (1994).



The Board notes that when examined by VA in September 1997 
the veteran was found to have a well healed longitudinal scar 
over the left knee as a residual from his previous surgery.  
This residual scar was not poorly nourished, repeatedly 
ulcerated, tender and painful on objective demonstration, or 
productive of limitation on function of the knee.  As such, a 
separate compensable disability evaluation under any of the 
codes for rating residual scarring is not warranted for the 
left knee.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a disability evaluation in excess of 30 
percent for the service-connected left knee disability for 
the time period after October 1, 1995.  The Board finds the 
preponderance of the evidence is against the claim for an 
increased rating. 

In summary, a disability evaluation in excess of 30 percent 
for the service-connected residual left knee arthroplasty, 
after October 1, 1995, is not warranted for the reasons 
described above. 

As to the disabling manifestations of the left knee 
disability during either above discussed period, the Board 
notes that the service-connected disability of the left knee 
did not render the veteran's disability picture unusual or 
exceptional in nature.  In this regard the left knee 
disability in and of itself was not shown to markedly 
interfere with employment, or require frequent inpatient 
care.  

The Board finds that the regular schedular criteria 
adequately compensate the veteran for the demonstrated level 
of left knee impairment.  Submission of his case to the 
Director of the VA Compensation and Pension Service for 
consideration of an increased evaluation on an extraschedular 
basis under the criteria of 38 C.F.R. § 3.321(b)(1).


Entitlement to a Disability Evaluation in 
Excess of 20 percent for Arthritis of the 
Right Knee.

The RO assigned a 10 percent disability evaluation to the 
veteran's arthritis of the right knee under Diagnostic Code 
5010, arthritis due to trauma and substantiated by X-ray 
findings, and a 10 percent evaluation to the service-
connected right knee disability for residual knee instability 
under Diagnostic Code 5257. 

As noted above, traumatic arthritis, substantiated by X-ray 
findings, is rated under Diagnostic Code 5003, degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1998).  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As 
discussed above, limitation of motion of the knee is rated 
under Diagnostic Codes 5260 and 5261.  

Initially, the Board notes that there are X-ray findings of 
degenerative joint disease of the right knee.  X-ray 
findings, dated in 1991, 1992, and 1993, revealed mild 
degenerative joint disease of the right knee.  A September 
1997 X-ray examination detected moderate degenerative joint 
disease of the right knee.  The evidence further shows that 
there was right knee effusion and crepitus with motion.  The 
veteran had complaints of right knee pain, the knee giving 
out, and fatigability.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5260.  The medical evidence demonstrates that 
flexion of the right knee ranged from 95 degrees to 140 
degrees.  There is no evidence that flexion of the right knee 
was limited to 30 degrees or less, which is needed for the 
assignment of a disability evaluation in excess of 10 percent 
under Diagnostic Code 5260.  Consequently, a disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5260.  

The medical evidence of record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 10 percent under Diagnostic Code 
5261.  The medical evidence demonstrates that extension of 
the right knee ranged from full extension to 10 degrees.  
There is no evidence that extension of the right knee is 
limited to 15 degrees or greater, which is needed for the 
assignment of a disability evaluation in excess of 10 percent 
under Diagnostic Code 5261.  Consequently, a 10 percent 
disability evaluation is appropriate under Diagnostic Code 
5261 and a disability evaluation in excess of 10 percent is 
not warranted.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right knee joint.  See DeLuca, supra.  

Although the veteran exhibits pain on motion of the right 
knee, the evidence shows that he had nearly full range of 
motion of the right knee joint, and the Board finds that the 
10 percent rating contemplates this pain on motion and 
functional loss of the right knee.  The veteran complained of 
increased weakness of the right leg.  However, upon VA 
examination in 1997, there was no evidence of atrophy.  
Strength in the extensor hallucis longus and tibialis 
posterior was 4+/5; strength throughout the remainder of 
lower extremities was 5/5.  Instability was detected upon the 
1997 VA examination and as discussed below, an additional 10 
percent evaluation was assigned for the instability.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, or 4.59 do not 
provide a basis for a higher evaluation under Diagnostic Code 
5261.     

The veteran's claim must also be viewed in light of G.C. 
Prec. Op. 23-97 and G.C. Prec. Op. 9-98.  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  




In G.C. Prec. Op. 9-98, General Counsel stated if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59. 

In the present case, the veteran's service-connected 
arthritis of the right knee disability is manifested both by 
a limitation of knee motion and by instability, thus falling 
within the situation contemplated by G.C. Prec. Op. 23-97 and 
9-98.  The veteran is currently receiving a 10 percent 
evaluation for instability of the right knee under Diagnostic 
Code 5257, and a separate evaluation of 10 percent for 
traumatic arthritis under Diagnostic Code 5010 for one major 
joint and on the basis of current range of motion studies.  

In the absence of moderate subluxation and lateral 
instability of the right knee, the next higher evaluation of 
20 percent under Diagnostic Code 5257 may not be assigned.  
The criteria of G.C. Prec. Op. 23-97 and 9-98 have both been 
satisfied by the current separate disability evaluations of 
10 percent assigned for the right knee disability.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  
There is also no evidence of malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Code 5262 for impairment 
of the tibia and fibula is not for application in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

There is also no evidence of dislocated semilunar cartilage 
of the right knee.  Consequently, Diagnostic Code 5258 is not 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  




The Board notes that disability evaluations in excess of 10 
percent are not available under Diagnostic Codes 5259, 
removal of semilunar cartilage, or Diagnostic Code 5263, genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5259 and 
5263.  

The appellant's right knee disability has not rendered his 
disability picture unusual or exceptional in nature, in that 
it has not in and of itself been shown to markedly interfere 
with employment or require frequent periods of inpatient 
care, as to render impractical the application of regular 
schedular standards.  No basis has been presented upon which 
to predicate referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of an 
increased evaluation on an extraschedular basis under the 
criteria of 38 C.F.R. § 3.321(b)(1).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a higher rating for the service-connected 
right knee arthritis.  The Board finds the preponderance of 
the evidence is against the claim for an increased rating. 

In summary, a disability evaluation in excess of 20 percent 
for arthritis of the right knee is not warranted for the 
reasons described above. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
arthritis of the left knee, prior to August 22, 1994, is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of the left knee arthroplasty after October 1, 1995 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
arthritis of the right knee is denied. 



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

